Mr. Justice O’Connor delivered the opinion of the court. 7. Pleading, § 56*—how determined whether different counts constitute same or different cause of action. One of the tests by which it is to be determined whether different counts constitute the same or different causes of- action is whether the same evidence will support both counts. 8. Pleading, § 45*—when declaration containing one supported count sufficient. Where a declaration states in different counts two or more causes of action, it is sufficient if one cause is established by evidence. 9. Pleading, § 50*—when additional count does not set up new cause of action. A demurrer to a plea of the statute of limitations interposed to an additional count, on the ground that it stated a different cause of action than the original declaration, is rightly sustained where the gist of the additional count is the failure of defendant to furnish plaintiff with a car in a reasonably safe condition with which to work, and where the original declaration also covers such cause of action, although alleging in connection therewith specific acts of negligence on the part of defendant’s foreman. 10. Master and servant, § 154*—what is duty of street railroad to provide safe cars. Street railroads are charged by the law with the positive obligation of furnishing to its employees cars in a reasonably safe condition with which to work. 11. Master and servant, § 689*—when evidence sufficient to sustain verdict for personal injuries due to unsafe condition of street car. In an action to recover for personal injuries sustained by a motorman as a result of the alleged unsafe condition of the car defendant’s foreman ordered him to operate, where the jury were correctly instructed, a verdict for plaintiff held not clearly and manifestly against the weight of the evidence. 12. Master and servant, § 779*—when instruction on liability of master for negligence of foreman not inapplicable to facts. In an action to recover for personal injuries sustained by a motorman as a result of the alleged defective condition of a car which defendant’s foreman ordered him to operate, an instruction requested by plaintiff that where a master confers authority upon one of its employees to take charge of a certain class of work, such employee in governing and directing the men under his charge is the direct representative of the master and not a mere fellow-servant, and that if he negligently exercises his authority in directing the work the master is liable, held not erroneous as being inapplicable to the facts.